Title: Thomas Jefferson to George Ticknor, [before 6 June 1817]
From: Jefferson, Thomas
To: Ticknor, George


          
            
              Dear Sir
              Monticello before 6 June 1817
            
            My last to you was of Feb. 8. 16. since which I have recieved yours of Mar. 15. Apr. 23. & July 10. 16. in this last you mentioned that you should be in Paris this spring, till which time therefore I have deferred acknoleging them; and also because winter passages for letters to Europe are rare, slow, and uncertain.
            The German editions of Homer, Virgil, Juvenal, Aeschylus and Tacitus, which you were so kind as to forward to me thro’ your father, came all safe, and it was a great convenience to me to be permitted to remit the amount to him at Boston, rather than to Europe. the editions of Heyne, Ruperti,  Oberlin, are indeed of the first order; but especially Heyne’s of the Iliad. it exceeds any thing I had ever conceived in editorial merit. how much it makes us wish he had done the same with the Odyssey. in his Iliad I observe he had the benefit of Villeoison’s Venetian  edition. this style of editing has all the superiority your former letters have ascribed to it, and urges us to read again the authors we have formerly read to obtain a new and higher understanding of them.
            The other part of my catalogue was committed by mr Warden to the Debures freres, booksellers of Paris, who under his directions, executed it entirely to my satisfaction, as far as the sum would go which I remitted; and I had desired that to be considered as the limit of my demand. prices had so much risen above what I had known them, and what they were stated at in the old Catalogue, that altho’ I had made considerable allowance, they were still far beyond that. I am now remitting a further sum to the Debures directly, to furnish so much of a catalogue inclosed to them as it will procure; and I direct them, if you are in Paris, to trouble you for your advice, and to take it implicitly. having stated to you in my letter of Feb. 8. the general circumstances which guide my preference in the choice of editions I will ask the favor of you to give me the benefit of your more recent and particular knolege of them: for which purpose I inclose you a copy of the catalogue sent to the Debures. from Villers’ Coup d’oeil of German literature, published by Treuttell & Wurtz. Paris 1809. I collect notices of some editions: but he is not particular in his descriptions. for example, he mentions a Livy by Ruperti. is this in the superior style of his Juvenal, and of manageable size, say in 8vo? if it is, I wish to have it shall send for it hereafter. if not, I shall content myself with the edition Clerici, sent me by the Debures the last year. is the Herodotus of Reitz and Schaeffer or that of Schweighaeuser, or the German edition mentioned in your letter of Nov. 25. 15. best? he mentions the Euripides of Zimmerman published at Frankfort 1808. is this in 8vo? also a Dion Cassius, published in 1807. without describing it. is it a good one, and of manageable size? I do not see Lucian among the Greek Classics, which have employed the attention of the German Sçavans.—but I should never be done with the interrogatories suggested even by the single publication of Villers, were I to indulge myself in them. many original works also are there mentioned, well worth procuring; but that he does not say in what language written; and, if in German, they would be useless to me.
            I suppose that your friends of Boston furnish you with our domestic news. Improvement is now the general word with us. canals, roads, education occupy principal attention. a bill which had passed both houses of Congress for beginning these works, was negatived by the President, on constitutional, and I believe, sound grounds; that instrument not having placed this object among the enumerated objects to which they are authorised to apply the public contributions. he recommended an application to the states for an extension of their powers to this object, which will I believe be unanimously conceded, & will be a better way of obtaining the end, than by strained constructions, which would loosen all the bands of the constitution. in the mean time the states separately are going on with this work. New York is undertaking the most gigantic enterprise of uniting the waters of L. Erie and the Hudson; Jersey those of the Delaware & Rariton. this state proposes several such works; but most particularly has applied itself to establishments for education, by taking up the plan I proposed to them 40. years ago, which you will see explained in the Notes on Virginia. they have provided for this special object an ample fund, and a growing one. they propose an elementary school in every ward or township, for reading, writing and common arithmetic; a college in every district, suppose of 80. or 100. miles square, for laying the foundations of the sciences in general, to wit, languages geography & the higher branches of Arithmetic; and a single University embracing every science deemed useful in the present state of the world. this last may very possibly be placed near Charlottesville, which you know is under view from Monticello.
            Amid these enlarged measures, the papers tell us of one by the legislature of New York so much in the opposite direction that it would puzzle us to say in what, the darkest, age of the history of bigotry and barbarism, we should find an apt place for it. it is said they have declared by law that all those who hereafter shall join in communion with the religious sect of Shaking quakers, shall be deemed civilly  dead, their marriage vows dissolved, and all their children and property taken from them; without any provision for rehabilitation in case of resipiscence. to prove that this departure from the spirit of our institutions is local, and I hope merely momentary, Pensylvania about the same time, rejected a proposition to make the belief in a god a necessary qualification for office, altho’ I presume there was not an Atheist in their body.: and I dare say you have heard that when the law for freedom of religion was before the Virginia legislature, in which the phrase ‘the holy author of our holy religion’ happened to be they rejected a proposition to prefix to it the name of ‘Jesus Christ,’ altho certainly a great majority of them considered him as such. yet they would not undertake to say that for every one. the New York law if it be one is so recent that nothing has yet been said about it; & I do imagine, if it has been past, their next legislature will repeal it, and make an amende honorable to the general spirit of their confederates. nothing having yet appeared but the naked act, without signature, or a word of the history of it’s passage, there is room to hope it has been merely an abortive attempt.
            Of the Volcanic state of Europe I know little, and will say nothing; and add to the length of this, for myself & the individuals of my family, who remember you with particular friendship, the assurances of the highest esteem and respect.
            
              Th: Jefferson
            
          
          
            June 6. 1817. P.S. the preceding written some time ago, is now only dispatched.
          
        